—Judgment, Supreme Court, Bronx County (Charles Whitman, Jr., J.H.O.), entered on or about September 29, 1993, which awarded respondent outgoing attorneys $50,000 in attorneys’ fees, unanimously affirmed, without costs.
The outgoing attorneys were to be paid a fee agreed to in a *325contingency fee agreement, the amount to be determined after the underlying matter was concluded, to be applied in quantum meruit. The court properly looked to the quality and quantity of the services rendered, and its determination of the reasonable value of the services rendered is supported by the record (see, Matter of Ury, 108 AD2d 816, lv denied 64 NY2d 611). Appellant’s contentions represent nothing more than its own view of the evidence, which gives this Court no reason to disturb the Judicial Hearing Officer’s determination (see, Kamen v Kamen, 163 AD2d 58). Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.